770 F.2d 878
KLAMATH INDIAN TRIBE, Plaintiff-Appellee,v.The OREGON DEPARTMENT OF FISH AND WILDLIFE, et al.,Defendants-Appellants.
No. 83-3660.
United States Court of Appeals,Ninth Circuit.
Sept. 10, 1985.

Don B. Miller, Native American Rights Fund, Boulder, Colo., for plaintiff-appellee.
Michael Reynolds, Salem, Or., for defendants-appellants.
Before KILKENNY, WALLACE and CANBY, Circuit Judges.ORDER


1
The judgments of this court and of the United States District Court for the District of Oregon are reversed and the case is remanded to the district court for the entry of a decree in strict conformity with the requirements of the decision of the Supreme Court of the United States in Oregon Department of Fish and Wildlife v. Klamath Indian Tribe, --- U.S. ----, 105 S. Ct. 3420, 87 L. Ed. 2d 542 (1985).